Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022, has been entered.
 
Status of Claims
Claims 1-20 were previously pending and subject to a Final Office Action having a notification date of August 5, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed the RCE and an amendment (“Amendment”) on November 7, 2022, amending claims 1, 11, and 20.  The present non-final Office Action addresses pending claims 1-20 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 101 set forth in the Final Office Action have been fully considered but are unpersuasive as set forth below.


Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At pages 15-16 of the Amendment, Applicant takes the position that the present claims do not amount to “certain methods of organizing human activity” because the claims are not directed to managing personal behavior or interactions between people.  Specifically, Applicant asserts that while the claims may include actions such as calling in additional staff, the claims are not managing personal behavior or interactions between people and instead are attempting to address resource shortcomings based upon identifying an influx of unpredicted patients.  
However, the Board Decision dated January 28, 2022 (“Board Decision”) indicated “This intrinsic evidence shows that claim 1 recites a way of making available a resource which is not otherwise available at a given time to supply the identified need from other sources.  Managing resources to free up resources to supply an identified need constitutes managing personal behavior or relationships or interactions between people is one of certain methods of organizing human activity that are judicial exceptions. Guidance, 84 Fed. Reg. at 52. This is consistent with the Examiner’s determination.”  See Decision at page 10.  “Thus, we find that the claims are directed to the judicial exceptions of a certain method of organizing human activity...”.  See Decision at page 12.
Furthermore, at least [0001] and [0013]-[0018] of the present application go into great detail regarding how the invention is directed to determining a number of patients that are going to present at a predetermined facility (e.g., ER, etc.) in a healthcare system and making resources available for such patients such as via reallocating staff, moving existing patients to different departments to free up beds, etc.  These actions are directly encompassed within managing personal behaviors and relationships between people.
Accordingly, the claims are directed to “certain methods of organizing human activity.”
At pages 16-17 of the Amendment, Applicant takes the position that the present claims do not recite “a mental process” because a human would not be able to determine that a need for a medical resource is unavailable due to needing to keep track of all of the interactions involved spanning various medical care facilities having different capacities, medical providers, suppliers, etc.  
Again however, the Decision indicated “The steps highlighted in italics above [i.e., determining an indicated is unavailable, identifying an action, etc.] also mimic human thought processes of selecting certain information over others, i.e., evaluation, and creating, perhaps with paper and pencil, graphic data interpretation perceptible only in the human mind.” (Annotation added).  See Decision at pages 10-11.  “Thus, we find that the claims are directed to the judicial exceptions of...a mental process.”.  See Decision at page 12.
Accordingly, the claims are directed to “a mental process.”
At pages 18-19 of the Amendment, Applicant takes the position that the present claims integrate the judicial exception into a “practical application” and that the present claims are narrowly tailored into a very particular application in a manner that does not monopolize the judicial exception.  However, Applicant never explains how the additional elements, when considered as an ordered combination along with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception.
Furthermore, Applicant discusses how the claims include multiple limitations that narrow the scope of the claims to a specific application including determining that the indicated need is unavailable, identifying an action to be performed to supply the medical resource, etc.  However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  In this case, while determining that the indicated need is unavailable and identifying an action to be performed to supply the medical resource might improve resource allocation in a healthcare enterprise to better handle incoming patients, these limitations do not improve computers or technology.
At page 20 of the Amendment, Applicant takes the position that the Examiner is not to take into account what is well-understood, routine, conventional activity in making the “improvement” determination under Step 2A.  The Examiner has not done what Applicant is alleging.
At pages 21-22 of the Amendment, Applicant takes the position that the present claims amount to “significantly more” than the at least one abstract idea because they create a system and method to allocate an indicated need in an unconventional manner.  However, Applicant never explains what additional limitations allegedly are not well-understood, routine, or conventional in the field.  Nevertheless, the Examiner has explained in the rejection below why the additional limitations do not amount to “significantly more” than the at least one abstract idea. 
At page 22 of the Amendment, Applicant takes the position that at least the newly added limitations amount to “other meaningful limitations beyond generally linking use of the judicial exception to a particular technological environment” per MPEP 2106.05(I)(A).  Initially, the Examiner asserts that all of the newly added limitations (with the exception of “wherein the at least one medical resource corresponds to at least the type of resource needed to treat at least a portion of the unpredicted medical patients”) are not “additional limitations” but instead are part of the abstract idea as noted in the rejection below.  With respect to “wherein the at least one medical resource corresponds to at least the type of resource needed to treat at least a portion of the unpredicted medical patients,” the Examiner notes that this limitation merely specifies that the at least one medical resource indicated in the received notification corresponds to a type of resource needed to treat a portion of the unpredicted medical patients which amounts to insignificant extra-solution activity (data gathering, selecting data to be manipulated) to the abstract idea (see MPEP § 2106.05(g)).
At page 23 of the Amendment, Applicant takes the position that deducing an influx from Internet information and correlating the information to a medical condition that would require intervention at a particular medical facility in combination with the other limitations of the claims when analyzed as a whole “adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative of an inventive concept, per Updated MPEP.”  The Examiner disagrees because the limitations directed to deducing an influx from Internet information and correlating the information to a medical condition that would require intervention at a particular medical facility are part of the abstract idea rather than “additional limitations” as discussed in the rejection below.
Furthermore, the Decision indicated that the claims do not include additional elements (considered both individually and as an ordered combination) that amount to significantly more than the judicial exception.  See Decision at pages 12-13.
The claim rejection under 35 USC 101 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Subject Matter Eligibility Criteria - Step 1:
Claims 1-10 are directed to a method (i.e., a process), claims 11-19 are directed to a
device (i.e., a machine), and claim 20 is directed to a product including a device (i.e., a machine). Accordingly, claims 1-20 are all within at least one of the four statutory categories.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 11 includes limitations that recite an abstract idea.
Specifically, independent claim 11 recites:
An information handling device, comprising:
a processor;
at least one sensor operatively coupled to the processor;
a memory device that stores instructions executable by the processor to:
receive, from at least one of a plurality of information sources, a stream of data relating to a set of predictive factors of medical care requirements, wherein at least one of the plurality of information sources comprises the Internet and wherein the stream of data from the Internet comprises discussions, on at least one social media feed, by individuals related to a medical condition, wherein the receiving comprises mining the at least one social media feed, identifying symptoms within the at least one social media feed by parsing information mined from the at least one social media feed utilizing at least one natural language processing technique, and categorizing the symptoms as being related to the medical condition by accessing a database including information related to medical conditions and correlating the symptoms with the medical condition using the database;
determine, by analyzing a volume of information comprising the stream of data and at least one other stream of data, an influx of unpredicted medical patients via sensing a trend in Internet context by identifying an increase in discussions of the medical condition and correlating the discussions to a predetermined facility within a healthcare enterprise system that will experience the influx based upon a geographic region associated with individuals corresponding to the discussions, wherein the determining comprises identifying a type of resource needed to treat at least a portion of the unpredicted medical patients by predicting, by analyzing the volume of information, a severity level of at least a portion of the unpredicted medical patients;
receive, from the healthcare enterprise system, a notification, generated responsive to determining the influx of unpredicted medical patients at the predetermined facility, indicating a need for at least one medical resource during a predetermined time frame at the predetermined facility within the healthcare enterprise system, wherein the at least one medical resource corresponds to at least the type of resource needed to treat at least a portion of the unpredicted medical patients; 
determine that the indicated need is unavailable during at least one of the predetermined time frame and the predetermined facility by comparing the indicated need for the at least one medical resource during the predetermined time frame to an availability of the indicated need during the predetermined time frame;
identify, based upon the indicated need being unavailable, at least one action to be performed to supply the at least one medical resource, wherein the at least one medical resource is needed during the predetermined time frame and identified based upon the influx of unpredicted medical patients, wherein the at least one action comprises finding a patient ready to be stepped down in care who is currently utilizing the at least one medical resource identified as the indicated need; and 
perform the at least one action to acquire the at least one medical resource not currently available during the predetermined time frame at the predetermined facility within the healthcare enterprise system via decompressing the healthcare enterprise system, thereby increasing availability of the at least one medical resource, wherein the at least one medical resource is based on at least one of: a severity of injury from the influx and a symptom from the influx, wherein the decomposing comprises rerouting patients scheduled to arrive at the predetermined facility to a facility other than the predetermined facility. 

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because determining that a medical resource/bed based on an influx of unpredicted patients is unavailable, identifying an action to supply the need such as finding patients to be stepped down/discharged, and performing the action to acquire the resource via rerouting patients scheduled to arrive at the predetermined facility to a facility other than the predetermined facility thereby “decompressing” a healthcare enterprise system amounts to managing personal behavior.  
Furthermore, such limitations constitute: (b) “a mental process” because a person would practically be able to (e.g., with pen and paper), at the currently claimed high level of generality, review/mine a social media feed (e.g., Reddit, Twitter, etc.) using a “natural language processing” technique (e.g., word separation, sentiment analysis, etc.) to parse information from the feed, identify symptoms, and categorize the symptoms as being related to a medical condition (e.g., injuries from an explosion, disease outbreak, etc.) by correlating the symptoms with information in a database (e.g., an encyclopedia or medical journal).  The person could also practically determine in their mind from the social media feed and another data stream that an increase in discussions/activity (e.g., posts, threads, etc. on the Internet) of the medical condition corresponds to an “influx” of patients to a particular facility (e.g., hospital) in a healthcare system based on a geographic region of the individuals corresponding to the discussions and then identify a type of resource to treat the unpredicted patients by predicting a severity level of the unpredicted patients (e.g., via analyzing the streams).  Still further, the person could practically in their mind determine (e.g., by reviewing hospital inventory/staffing records/schedules) that there is unavailability of medical resources/beds/staff during a particular time period at the facility and then identify an action to supply the need during the time period such as finding a patient to be stepped down/discharged, rescheduling staff, etc. (which would necessarily be through some observation/evaluation/judgment/opinion).
To extent the newly recited “database” implies electronic storage of the information, then it amounts to using computers or machinery as mere tools to perform the abstract idea (see MPEP § 2106.05(f)).
	
Accordingly, the claim describes at least one an abstract idea.
Furthermore, dependent claims 3-5, 7, 8, 10, 13-15, 17, and 19 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.
Claims 3, 7, 13, and 17: These claims further define the abstract idea (and thus fail to make the abstract idea any less abstract) because they merely further define the “identifying” step (e.g., identifying a bed, accessing a staff scheduling system and identifying a proposed schedule) which was indicated as being part of the at least one abstract idea.
Claims 4, 5, 8, 14, and 15: These claims recite various types of actions to be performed (e.g., rescheduling discharge times, scheduling environmental services, rescheduling a staff member) and therefore merely further define the “at least one action” identified in the “identifying” step (which was indicated as being part of the at least one abstract idea).
Claims 10 and 19: These claims further define the abstract idea (and thus fail to make the abstract idea any less abstract) because they merely further define the “identifying” and “performing” steps (e.g., identifying a current location of a medical procedure object and providing instructions to transfer the object) which were indicated as being part of the at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”):

An information handling device (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), comprising:
a processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f));
at least one sensor operatively coupled to the processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f));
a memory device that stores instructions executable by the processor to (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)):
receive, from at least one of a plurality of information sources, a stream of data relating to a set of predictive factors of medical care requirements, wherein at least one of the plurality of information sources comprises the Internet and wherein the stream of data from the Internet comprises discussions, on at least one social media feed, by individuals related to a medical condition (extra-solution activity as noted below, see MPEP § 2106.05(g)), wherein the receiving comprises mining the at least one social media feed, identifying symptoms within the at least one social media feed by parsing information mined from the at least one social media feed utilizing at least one natural language processing technique, and categorizing the symptoms as being related to the medical condition by accessing a database including information related to medical conditions and correlating the symptoms with the medical condition using the database;
determine, by analyzing a volume of information comprising the stream of data and at least one other stream of data, an influx of unpredicted medical patients via sensing a trend in Internet context by identifying an increase in discussions of the medical condition and correlating the discussions to a predetermined facility within a healthcare enterprise system that will experience the influx based upon a geographic region associated with individuals corresponding to the discussions, wherein the determining comprises identifying a type of resource needed to treat at least a portion of the unpredicted medical patients by predicting, by analyzing the volume of information, a severity level of at least a portion of the unpredicted medical patients;
receive, from the healthcare enterprise system, a notification, generated responsive to determining the influx of unpredicted medical patients at the predetermined facility, indicating a need for at least one medical resource during a predetermined time frame at the predetermined facility within the healthcare enterprise system, wherein the at least one medical resource corresponds to at least the type of resource needed to treat at least a portion of the unpredicted medical patients (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
determine that the indicated need is unavailable during at least one of the predetermined time frame and the predetermined facility by comparing the indicated need for the at least one medical resource during the predetermined time frame to an availability of the indicated need during the predetermined time frame;
identify, based upon the indicated need being unavailable, at least one action to be performed to supply the at least one medical resource, wherein the at least one medical resource is needed during the predetermined time frame and identified based upon the influx of unpredicted medical patients, wherein the at least one action comprises finding a patient ready to be stepped down in care who is currently utilizing the at least one medical resource identified as the indicated need; and 
perform the at least one action to acquire the at least one medical resource not currently available during the predetermined time frame at the predetermined facility within the healthcare enterprise system via decompressing the healthcare enterprise system, thereby increasing availability of the at least one medical resource, wherein the at least one medical resource is based on at least one of: a severity of injury from the influx and a symptom from the influx (mere field of use limitation, see MPEP § 2106.05(h)), wherein the decomposing comprises rerouting patients scheduled to arrive at the predetermined facility to a facility other than the predetermined facility. 

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the information handling device, processor, sensor, memory device, and instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to receiving the stream of data in the form of social media feed discussions from the Internet regarding a medical condition and receiving the notification indicating the medical resource need corresponding to the type of resource needed to treat a portion of the unpredicted medical patients, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering) to the abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation specifying that the at least one medical resource is based on at least one of: a severity of injury from the influx and a symptom from the influx, the Examiner submits that this limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 11 and analogous independent claims 1 and 20 do not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claims not addressed above include limitations that merely further define the abstract idea (and thus fail to make the abstract idea any less abstract) or fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 6, 9, 12, 16, and 18: These claims specify specific types of medical resources (e.g., beds, staff members, medical procedure object) and therefore merely link use of the abstract idea to a particular field of use (see MPEP § 2106.05(h)).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Revised Guidance, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  
Regarding the additional limitations of the information handling device, processor, sensor, memory device, and instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying that the at least one medical resource is based on at least one of: a severity of injury from the event and a symptom from the event, the Examiner submits that this limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitations directed to receiving the stream of data in the form of social media feed discussions from the Internet regarding a medical condition and receiving the notification indicating the medical resource need corresponding to the type of resource needed to treat a portion of the unpredicted medical patients which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686